United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   July 14, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 05-61191
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

LEON ROBINSON, also known as Willie Earl Robinson,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
            for the Northern District of Mississippi
                       USDC No. 4:05-CR-90
                      --------------------

Before REAVLEY, HIGGINBOTHAM and CLEMENT, Circuit Judges.

PER CURIAM:*

     Following a jury trial, Leon Robinson was convicted of

possessing a firearm in violation of 18 U.S.S. § 922(g)(1) and

was sentenced as an armed career criminal.   Robinson has appealed

his conviction and his 262-month sentence.   Robinson argues that

the district court erred by admitting into evidence a detachable

magazine, bearing Robinson’s fingerprint, which was found with

the firearm identified in the indictment.    He contends that the

magazine should have been excluded from evidence because its


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 05-61191
                               -2-

potential to prejudice the jury exceeded its probative value.

Robinson further argues that his sentence violates the Sixth

Amendment because it is based in part on facts not found by the

jury or stipulated to by Robinson.   He suggests that his sentence

is unreasonable under United States v. Booker, 543 U.S. 220

(2005), because the trial court considered his use of the firearm

in the armed robbery as relevant conduct under the United States

Sentencing Guidelines.

     We conclude that the admission of the magazine into evidence

was within the broad discretion of the district court.     United

States v. Wilson, 355 F.3d 358, 361 (5th Cir. 2003).     The court

instructed the jury that the magazine was not an illegal weapon,

and Robinson’s fingerprint on the magazine is probative of the

fact that Robinson possessed the firearm.     Id.

     The district court’s consideration of Robinson’s relevant

conduct in determining the appropriate guidelines sentencing

range did not violate the Sixth Amendment.     United States v.

Alonzo, 435 F.3d 551, 553 (5th Cir. 2006); United States v.

Johnson, 445 F.3d 793, 798 (5th Cir.), cert. denied, ___ S. Ct.

___, 2006 WL 1584471 (2006) (No. 05-10908).    Robinson’s sentence,

which is at the bottom of the properly calculated advisory

sentencing guidelines range, is not unreasonable and,

accordingly, it is affirmed.   Alonzo, 435 F.3d at 554-55;

Johnson, 445 F.3d at 797-98.

     AFFIRMED.